Citation Nr: 0003804	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-33 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Baltimore, Maryland, that denied service connection for 
scarring of the chin and legs, a cervical disability, hearing 
loss, tinnitus, pulmonary problems secondary to service-
connected sarcoidosis and PTSD.  Also in this decision the RO 
continued a 30 percent rating for venous obstruction of the 
left leg.  

In an April 1997 Notice of Disagreement, the veteran 
disagreed with the denial of his service-connected claims for 
a pulmonary disability, scarring of the chin and legs, a 
cervical disability, hearing loss, tinnitus and PTSD.  

At a hearing at the RO in July 1997, the veteran's 
representative clarified the veteran's claim of service 
connection for a pulmonary problem secondary to sarcoidosis 
as a claim for a related heart condition as opposed to a 
separate pulmonary disability.  Later, in a September 1998 
hearing officer's decision, the RO granted service connection 
for sarcoidosis with cardiac involvement, hearing loss, 
tinnitus, and scarring of the chin, left groin and abdomen.  
The RO also continued at this time the denial of the claim of 
service connection for PTSD and a cervical disability.  It is 
these latter two claims that remain in appellate status.  

In written argument in January 2000, the veteran's 
representative stated that the RO failed to issue a 
Supplemental Statement of the Case following the Hearing 
Officer's August 1998 decision, thus depriving the veteran of 
the reasons and basis of this decision.  The Board finds that 
such a statement was sent to the veteran (with a copy 
forwarded to the Disabled American Veterans) in August 1998.  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
linking a current cervical disability to service.

2.  The veteran has verifiable in-service stressors which 
support a diagnosis of PTSD; PTSD is attributable to service.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a cervical 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records show that the veteran served in Korea from 
October 1979 to February 1980 as a Light Vehicle Driver in 
the demilitarized zone (DMZ).  He was not awarded any 
decorations evincing combat.

At his entry into service in February 1973, the veteran was 
found to have a normal psychiatric evaluation and a normal 
evaluation of the spine.

In November 1976 the veteran was treated in an emergency room 
for "nerves" and "difficulty coping" after his wife left 
him and four children.  

According to a hospital discharge summary in December 1981, 
the veteran had a history of a personality disorder that was 
minor and stable.  Another December 1981 service medical 
record notes that the veteran was being seen regularly at 
outpatient psychiatric services for sleeplessness and 
depression.  It also notes that he had begun divorce 
proceedings.

The veteran was treated in July 1983 for injuries he 
sustained from an assault that day.  He complained of being 
hit repeatedly in the face, head and neck and said that he 
had pain in his anterior neck when swallowing and talking.  
He was diagnosed as having probable soft tissue injury.  X-
rays were taken of his neck revealing a normal lateral neck.

A Statement of Medical Examination And Duty Status report 
dated in August 1983 notes that a steel bar hoist had hit the 
veteran on the top of his head while he was moving heavy 
equipment around an auto craft shop.  It also shows that he 
returned to duty without loss of time.  The nature of his 
injury as noted on the report is status post blunt trauma to 
the head.  

An Emergency Care and Treatment record dated in August 1983 
reflects a diagnosis of status post blunt trauma to head.  It 
also notes that the veteran did not have neck tenderness.

A Medical Board Proceeding report dated in November 1984 
notes that the veteran's military occupational specialty was 
that of motor transportation.  It contains a psychiatric 
diagnosis of schizotypal personality that originated in 1983, 
did not exist prior to service, and had been permanently 
aggravated by service.

A Medical Board Narrative Summary dated in November 1984 
reflects a chief complaint by the veteran of left leg pain.  
This record also notes that the veteran had undergone an 
orthopedic consultation for intermittent neck and right 
shoulder pain which began after lifting weights one year 
earlier and was felt most likely to represent a pulled 
muscle.  Anti-inflammatory medication was recommended and a 
permanent profile was not recommended.  The record also notes 
that a psychiatric consultation had been obtained with an 
assessment of schizotypal personality, manifested by schizoid 
social relationships, auditory or occasional visual 
hallucinations, and sleep disorder.  The following is further 
noted in the narrative, "PTSD:  From Korea, DMZ assignment 
in 1978.  Dr. Gushwa's recommendation was outpatient therapy 
as needed."  This narrative reflects final diagnoses that 
include schizotypal personality and PTSD, incurred in the 
line of duty.  The Medical Evaluation Board concluded that 
the veteran was unfit for further military duty because of 
venous insufficiency of the left lower extremity and 
recommended that he be referred to the Physical Evaluation 
Board.  

A February 1985 Physical Evaluation Board report does not 
contain a psychiatric diagnosis.  In regard to the Medical 
Evaluation Board's diagnosis of schizotypal personality and 
PTSD, the Physical Evaluation Board said that it considered 
this diagnosis and found it to be "neither unfitting nor 
ratable".

In March 1986 the veteran filed a claim of service connection 
for various disabilities.

The veteran was seen by a VA neurologist for headaches in 
March 1986 at which time there was a suggestion of tightness 
on the right side of his neck.  The neurologist felt that the 
veteran was having muscle tension headaches associated with 
secondary vascular symptoms.

A January 1987 VA examination report notes that at the time 
of a Medical Board examination in 1985, there was a reported 
diagnosis of mild schizophrenia.  It also notes that the 
veteran reported undergoing psychotherapy for one year 
preceding that time without being given a diagnosis.  It 
further notes that the veteran did not get along well with 
people.

A private cervical spine X-ray report in October 1991 
reflects a diagnosis of normal cervical spine series.  

The record contains private chiropractic treatment notes 
dated in October and November 1991 reflecting the veteran's 
complaints of cervical pain, soreness and tenderness.  

On file is a November 1991 letter from a private neurosurgeon 
who said that the veteran had presented with complaints of 
pain and numbness involving his neck, right shoulder and 
right arm.  He said that the history of the illness dated 
back two months earlier when, while trying on clothes in a 
department store, a 4x8 sheet of plywood that was being used 
as a door fell against the back of the veteran's head, neck 
and shoulder.  He also said that there was no history of 
prior neck symptoms or injury.  He interpreted a magnetic 
resonance imaging (MRI) scan as demonstrating a defect at the 
C5-6 level centrally into the right. 

In January 1992 the veteran was seen at a VA medical facility 
for right arm pain, numbness and weakness which he attributed 
to a neck/back injury in November 1991 when a door fell 
against him.

A magnetic resonance imaging of the veteran's cervical spine 
in January 1992 shows a moderate sized right paracentral disc 
herniation at C5-6 with extension into the lateral recess of 
right neural foramen.

In an April 1992 letter, the veteran's neurosurgeon stated 
that the veteran had a cervical disc herniation and had 
elected not to have surgery.  He said that the veteran had 
undergone extensive conservative management and was doing 
especially well.  He recommended that the veteran begin a 
nautilus exercise program.

In a July 1992 letter, the veteran's neurosurgeon stated that 
the veteran had improved rather remarkably and opined that he 
could return to work in September 1992.

The record contains physical therapy reports dated in 1992 
showing that the veteran had undergone physical therapy 
treatment for his neck from December 1991 to September 1992.

At a private orthopedic examination in November 1992, the 
veteran complained of recurrent neck and right arm pain since 
a work related injury in mid October of that year.  It also 
contains the veteran's prior medical history of a non-work 
related neck injury in September 1991.  The veteran was given 
an impression of recurrent axial discogenic neck pain 
secondary to exacerbation of probable cervical degenerative 
disc disease and rule out right upper extremity radiculopathy 
versus referred pain versus anterior scalenus syndrome.

In December 1992 the veteran underwent a private outpatient 
consultation with a physician who relayed his history of 
"recurrent neck and right arm pain since a work related 
injury in October of [that] year in the context of a previous 
work related injury in September 1991."  He diagnosed the 
veteran as having C5-6 disc herniation, right sided, 
currently minimally symptomatic, mild degenerative disc 
disease C5-6 and hypermobility at the C4-5 segment.

In January 1993 the veteran was evaluated by a private 
orthopedist where he reported straining his back in December 
1992 while working as a truck driver.  He said that this 
incident aggravated his neck pain, but that his main problem 
involved his thoracic spine.

An April 1993 private examination report notes that the 
veteran had a long history of neck and back problems and had 
been treated conservatively in the past for herniated 
cervical disc disease, the symptoms of which had resolved.  
The examiner stated that the veteran developed pain in his 
upper thoracic and posterior cervical region in December 1992 
when opening a truck door while pushing above his head.  He 
gave an impression of cervicothoracic sprain/strain and 
herniated cervical disc by history.

Private treatment records in 1993 reflect diagnoses of 
cervicalgia, cervical radiculitis and cervical syndrome.  A 
June 1993 record notes that the veteran showed significant 
recovery in the management of cervicalgia and cervical 
radiculitis and could return to work.

A VA mental health clinic nursing note dated in August 1995 
reflects the veteran's report of having nightmares 
precipitated by hearing sirens or smelling chicken stewing, 
both of which reminded him of the fear he felt in the DMZ in 
Korea.  He was given an assessment of rule out 
schizoaffective disorder.

A January 1996 VA physical therapy progress note shows that 
the veteran was being seen in a follow-up visit for cervical 
spondylosis secondary to cervical discogenic disease.  The 
report also contains the veteran's report of originally 
sustaining an injury in service in 1985 when he pulled 
something in his neck while moving equipment.  He was 
assessed as having long history (since 1985) of cervical pain 
with multiple treatment in hospitals and home programs.

A May 1996 progress note contains an impression of trapezius 
strain, right.

According to a June 1996 VA progress note, the veteran 
reported developing pain in his neck with radiation down his 
right arm in service in 1985 while moving a weight set in the 
gym.  He was assessed as a middle-aged veteran with cervical 
spondylosis secondary to cervical discogenic disease by 
history.

In August 1996 the veteran filed claims of service connection 
to include a cervical disability and PTSD due to stressful 
incidents while serving in Korea.  These claims were denied 
by the RO in a January 1997 rating decision.

The veteran was assessed as having a depressive disorder at a 
VA counseling session in October 1996.  At a VA counseling 
session in January 1997, he reported that he had first become 
anxious and heard voices while patrolling the DMZ in Korea.  
He was assessed as having anxiety and depression.  A 
recommendation was made that a Multiple Minnesota Personality 
Inventory be administered to help clarify the veteran's 
diagnosis.

At a hearing at the RO in July 1997, the veteran testified to 
traumatic incidents he experienced in service.  More 
specifically, he said that in approximately 1973 he had been 
stationed at the transportation motor pool at Fort Leonard 
Wood, Missouri, and while on night duty had been called to 
the scene of an overturned truck.  He said that the vehicle 
had flipped over several times crushing and killing a 
trainee.  He said that the mayhem was unbelievable and that 
there were a lot of broken limbs, bones and severe traumas.  
He also said that while serving in the DMZ in Korea he was 
constantly worried about enemy booby traps and barbed wire 
being moved.  He said that a person had been killed in a 
nearby mine field, but that he did not actually see the 
incident.  He said that he was under stress the entire time 
and was in a constant state of anxiety.  He said that he had 
been medivaced from Korea for some physical problems and 
admitted to Walter Reed Army Medical Center where he was 
treated for PTSD.  In regard to his neck, the veteran said 
that he developed neck problems around 1984 at which time he 
thought that he had pulled a muscle in his neck while 
performing maintenance on some weight equipment.  He said 
that he had been seen in a hospital emergency room where 
doctors had similarly thought that he had pulled a muscle and 
had prescribed muscle relaxers.  He said that he periodically 
presented to a VA Medical Center for his neck symptomatology 
and prescribed anti-inflammatories.  He also said that a few 
years earlier he injured his neck and was diagnosed as having 
C5-C6 herniated disc with spinal cord encroachment.  He said 
that the doctor at the time thought that it was a pre-
existing injury which he had reinjured.

At a VA orthopedic examination in August 1997, the veteran 
reported the onset of neck pain in 1979 when moving equipment 
that included weights in a gymnasium.  In rendering an 
impression, the examiner stated that there was consistency 
with C6 nerve root irritation or C6 radiculopathy.  He later 
interpreted cervical spine X-rays performed in August 1997 as 
showing narrowing at the C5-6 intervertebral disc space with 
hypertrophic spurring.  

In September 1997 the veteran underwent a VA psychiatric 
examination where he reported stressful events in service 
including a truck accident at Fort Leonard Wood where "a 
couple of people" died.  He also said that serving in Korea 
along the DMZ was stressful.  He said that in Korea he served 
on guard duty on the Freedom Bridge and was told that if he 
saw the red balloon go up, to empty all his ammunition, 
retreat and blow the bridge.  He said that the North 
Vietnamese used to move the wire around to confuse the edge 
of the mine field.  He said that he had been in a land mine 
area in Korea and that a serviceman from another platoon was 
killed in the mine field and another serviceman lost his leg.  
He said that in an incident in basic training a bullet got 
caught in the barrel of his M-16 and that the next time that 
he fired the gun it blew up in his face.  The veteran said 
that he had mental hygiene maintenance appointments 
throughout his military career.  He also reported the onset 
of depression and a sleep disorder approximately 21 years 
earlier due to a family problem.  The examiner stated that 
the veteran's primary diagnosis was bipolar affective 
disorder with psychotic manic episodes.  She also stated that 
the veteran had PTSD regarding certain service events and 
that there was a good deal of overlap of symptoms between his 
bipolar affective disorder and his PTSD.  She said that the 
bipolar affective disorder was the most important diagnosis.

II.  Legal Analysis

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  VA's duty to assist the 
veteran in developing the pertinent facts of his claim does 
not arise until after he has met his initial burden of 
submitting well grounded claims.  Boeck v. Brown, 6 Vet. App. 
14 (1993).

A well grounded claim requires (1) competent evidence of 
current disability (a medical diagnosis), (2) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and (3) of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence showing post-service continuity of symptomatology; 
and (c) medical, or in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); Jones v. West, 12 Vet. App. 
460, 465 (1999).

Cervical Disability

The veteran contends that his current neck disability is 
related to an injury in service which occurred while moving 
some weight lifting equipment.  He said that at the time of 
the injury he felt that he had pulled a muscle in his neck 
and that the doctors had thought the same thing.  Although a 
November 1984 Medical Board report likewise contains the 
veteran's report of undergoing an orthopedic consultation due 
to intermittent neck and right shoulder pain related to 
lifting weights one year earlier, and felt to probably be a 
pulled muscle, there is no such consultation report in his 
service medical records.  However, his service medical 
records do show that he sustained blunt head trauma in August 
1983, and was treated for anterior neck pain following an 
assault in July 1983 at which time he was diagnosed as having 
probable soft tissue injury.  Cervical X-rays taken at that 
time revealed a normal lateral neck.  The service medical 
records do not show that the veteran thereafter complained of 
or was treated for cervical problems.  This is despite the 
veteran undergoing a Medical Board evaluation in November 
1984 and a Physical Board evaluation in February 1985.  

The earliest postservice medical evidence reflecting cervical 
complaints is dated in October 1991, shortly after a 
September 1991 incident wherein a 2x4 door fell on the 
veteran's head, neck and back.  In this regard, the veteran's 
treating neurosurgeon in November 1991 stated that the 
veteran's "present" neck, arm and back illness dated back 
to the September 1991 injury.  He also said that the veteran 
had no prior history of neck symptoms or injury.  Subsequent 
treatment records also reference a work-related neck injury 
in 1992.

Thus, while there is medical evidence of a current cervical 
disability, most recently diagnosed as C6 radiculopathy, 
there is no competent medical evidence relating this 
disability to service.  Caluza, supra.  The veteran's opinion 
that he has a current cervical disability related to service 
or to postservice cervical symptomatology is not competent 
evidence sufficient to well grounded his claim since, as a 
layman, he is not competent to opine as to medical matters.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Put another way, 
while the veteran is certainly competent to testify as to 
experiencing neck pain since service, a determination as to a 
nexus between his current cervical disability and postservice 
symptomatology requires specialized knowledge or training.  
Jones v. West, 12 Vet. App. 460 (1999); Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Savage, supra.  This is especially 
so when considering the postservice neck injuries in 
September 1991 and 1992.

Although a January 1996 physical therapy report assessed the 
veteran as having a long history (since 1985) of cervical 
pain with multiple treatment in hospitals and home programs, 
this assessment does not provide the requisite link to well 
ground the veteran's claim.  This is so because it falls 
short of linking in any way the veteran's current cervical 
disability to his cervical problems both in service and 
since.  Clyburn v. West, 12 Vet. App. 296, 301-302 (1999).  

Inasmuch as the veteran has not submitted competent medical 
evidence linking his current cervical disability to service 
or to postservice symptomatology, his claim of service 
connection for a cervical disability is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a).


PTSD

The veteran's claim of service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107, in that it 
is plausible.  This is based on diagnoses of PTSD in the 
file, presumed-to-be credible history of stressors as related 
by the veteran, and a medical opinion that the PTSD is 
related to traumatic experiences in service.  See King v. 
Brown, 5 Vet. App. 19 (1993); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  In addition, VA has fulfilled its duty to 
assist the veteran in developing evidence pertinent to his 
claim.  § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with VA's schedule for rating disabilities, 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).

The evidence as a whole does not support a finding that the 
veteran engaged in combat with the enemy.  Although the 
veteran's assignment as a Light Vehicle Driver in the DMZ in 
Korea put him in an area of high military alertness, and is 
consistent with his contentions of being in a constant state 
of stress and anxiety, this does equate with engagement in 
combat.  Moreover, the veteran does not allege that he 
engaged in combat with the enemy nor do his records show such 
engagement.  

In view of the finding that the veteran did not engage in 
combat with the enemy, there would have to be evidence other 
than the veteran's assertions which verify his alleged 
stressors.  Gaines, supra; Cohen, supra.  

The veteran alleges two particularly stressful events in 
service.  The first event as noted above occurred during his 
service in the DMZ in Korea.  More specifically, the veteran 
contends that while serving in the DMZ in Korea he was in a 
constant state of anxiety and stress and had learned while 
serving there that a serviceman had gotten killed in a nearby 
minefield.  Service records show that the veteran had been 
assigned to an infantry division in Korea as a Light Vehicle 
Driver in 1979 for approximately 5 to 6 months in the DMZ.  
Thus, his reported stressors of being in a constant state of 
anxiety and stress are deemed verified.  Although no attempt 
was made by VA to verify the veteran's report that a 
serviceman in a another platoon had been killed in a nearby 
land field, or that a trainee had been killed in a truck 
accident at Dr. Leonard Wood in which the veteran was in 
charge of handling, his verified stressor of being in a 
constant state of stress and anxiety while serving in the DMZ 
is a sufficient stressor in which to grant service connection 
for PTSD.  This is based on a November 1994 Medical 
Evaluation Board report which found that the veteran had 
"PTSD from Korea, DMZ assignment in '1978'" (emphasis 
added).  Although the RO reasoned in its  January 1997 denial 
that the Physical Evaluation Board did not thereafter 
diagnose the veteran as having PTSD, a review of the Physical 
Evaluation Board report shows that it did indeed consider the 
diagnosis and found it to be neither "unfitting nor 
ratable".  This finding by the Physical Evaluation Board by 
no means negates the Medical Evaluation Board's finding that 
the veteran had PTSD due to his service in the DMZ.  

In addition to the in-service Medical Evaluation Board 
report, a VA examiner in September 1997 also diagnosed the 
veteran as having PTSD and linked it to "certain service 
events".  Such events as described by the veteran included 
his stressful and anxious state of mind while serving in 
Korea in the DMZ.  The fact that this examiner stated that 
the veteran's most important diagnosis is bipolar affective 
disorder, does not in any way negate his diagnosis of PTSD 
and opinion that this disability is related to service.

In light of a diagnosis of PTSD, conclusive evidence of in-
service stressors, and medical evidence linking the veteran's 
PTSD symptoms to service, the claim of service connection for 
PTSD is granted.  38 C.F.R. § 3.304(f).


ORDER

Service connection for a cervical disability is denied as not 
well grounded.

Connection for PTSD is granted.



		
	C.W. Symanski 
	Member, Board of Veterans' Appeals



 

